El Juez Asociado Señou De Jesús
emitió la opinión del tribunal.
La solicitud de certiorari en este caso radicada alega que la corte inferior incurrió en ciertos errores de procedimiento al anular en un pleito declarativo el procedimiento sumario-ejecutivo seguido por la peticionaria contra la Sucesión de Francisco Molina Varela. Como en efecto los errores seña-lados por la peticionaria, de haberse cometido, constituirían errores de procedimiento, expedimos el auto, remitiéndosenos los expedientes originales tanto del procedimiento ejecutivo' como del pleito en que se decretó su nulidad, celebrándose en el día de ayer la vista del recurso con asistencia e informe oral de la peticionaria y de la interventora, Sucesión de Francisco Molina Varela.
Del estudio que hemos hecho de los expedientes mencio-nados, resulta que en el pleito de nulidad se alegaron por los allí demandantes — aquí interventores — cinco motivos de nuli-dad que el juez inferior expuso en su opinión bajo las letras A a la E, inclusives; que dicho juez discutió los expuestos bajo las letras A a la O, decretando por el último de ellos la nulidad del procedimiento ejecutivo, expresándose así:
“Por entender que el fundamento de nulidad letra C es suficiente para declarar con lugar la demanda en su primera causa de acción, ya que la moción solicitando la citación de los demandados mediante-la publicación de edictos en el referido procedimiento ejecutivo hipo-tecario no estaba jurada, no pasaremos a resolver los otros dos. Esta corte nunca adquirió jurisdicción sobre dichos demandados. Se de-clara sin lugar la moción de nonsuit.”
Aparece además de la petición de certiorari y del pleito de nulidad, que se halla pendiente recurso de apelación contra la sentencia en este último dictada, y como en el supuesto-*450de que fuesen erróneos los fundamentos en que se basó el juez inferior, procedería la confirmación de la sentencia si de los autos resultasen otros fundamentos que la sostengan, no habiendo la corte inferior considerado los motivos D y E, que a nuestro juicio no son frívolos, no procede, dentro de ■este recurso de certiorari, anular dicha sentencia, sino remi-tir a las partes a la apelación pendiente, para que se dicte allí la que proceda, considerando todos los motivos de nuli-dad alegados en la demanda. De otro modo, nos expondría-mos a incurrir en el error de anular una sentencia que podría sostenerse por otros fundamentos alegados en la demanda y no suscitados en la petición de certiorari ni considerados por el juez sentenciador.

Procede, por lo expuesto, sin prejuzgar las cuestiones sus-.citadas en la solicitud de certiorari, anular él auto expedido.